Citation Nr: 1702566	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  10-14 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, MD


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to degenerative disc disease (DDD) of the lumbar spine. 

2. Entitlement to service connection for a hip disability, to include as secondary to DDD of the lumbar spine or sciatic radiculopathy of the right and left legs.

3. Entitlement to service connection for a right large toe disability, to include as secondary to DDD of the lumbar spine or sciatic radiculopathy of the right and left legs. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. Jurisdiction of these claims has since been transferred to the RO in Baltimore, MD. 

The Board notes that in October 2016, the Veteran testified during a Central Office hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims. A transcript of that hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for neck, hip, and right large toe disabilities. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims. 

To that end, the Board acknowledges that the Veteran has undergone numerous VA examinations to date. However, none of the Veteran's examiners have provided an opinion regarding the etiology of the Veteran's claimed disabilities. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Such an opinion is generally necessary when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Here, the Board finds sufficient evidence as to justify a remand at this time, such that adequate nexus opinions may be obtained. Previous VA examiners have asserted current diagnoses relating to each of the Veteran's claimed disabilities. See, e.g., August 2009 VA examination report (diagnosing the Veteran with spinal stenosis of the cervical spine, bilateral hip pain, and right great toe calluses). Accompanying examination reports indicate possible links to active duty, including an in-service incident when the Veteran collided with several other servicemembers, the use of irritating footwear during service, and current aggravation from existing service-connected disabilities. Id.; Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). Thus in the absence of more definitive and competent nexus opinions, the Board finds that a remand is warranted at this time.  

Additionally, during the October 2016 Central Office hearing, the Veteran indicated that he received VA medical treatment for the claimed disabilities within one year of his exit from service. The Veteran further testified that said treatment has been ongoing, albeit sporadic, since that time. To date, the claims file includes VA treatment records dated February 1975 to April 1976 and June 1997 to May 2014. As there may be additional VA treatment records that are relevant to the Veteran's claims but have not yet been associated with the claims file, all reasonable efforts must be made to obtain them. 38 C.F.R. 3.159 (c)(2) (2016) (noting that VA's duty to assist includes obtaining relevant VA treatment records).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from December 1974 to the present, particularly for the periods of December 1974 to January 1975, May 1976 to May 1997, and June 2014 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for new VA examinations to assess the nature and etiology of any neck, hip, or right large toe disabilities. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

a. Identify any neck, hip, or right large toe disabilities currently existing in the Veteran, or that have existed at any time during the appeals period.

b. For each identified diagnosis, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service. In doing so, the examiner must explicitly address the Veteran's reports of an in-service collision with other servicemembers and use of irritating footwear. 

c. For each identified diagnosis, indicate whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by the Veteran's service-connected disabilities (to include DDD of the lumbar spine, sciatic radiculopathy of the right and left legs, and callus of the left great toe), or the treatment thereof. In doing so, the examiner is notified that findings of "not due to," "not caused by," and "not related to" are insufficient to address the question of aggravation.

In offering these opinions, the VA examiner is instructed to consider and discuss not only pertinent medical literature but also the Veteran's own medical history, including the onset of his symptomatology. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Further, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

3. Readjudicate the claims on appeal. If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

